EXHIBIT 99.1 Immediate Release: NR 11-16 EXTORRE ANNOUNCES RESULTS FOR 20 HOLES DRILLED AT THE PUNTUDO PROJECT SILVER-GOLD DISCOVERY IN ARGENTINA Vancouver, B.C., August 23, 2011 – Extorre Gold Mines Limited (AMEX:XG; TSX:XG; Frankfurt: E1R, “Extorre” or the “Company”) announces results for 20 additional holes from the Renaldo Area on Extorre’s 100% owned Puntudo Project in Santa Cruz Province. Drilling indicates the presence of a mineralized body approximately 750 metres (“m”) in length which is open to the southeast. The zone is located 1 kilometre southeast of the silver-gold resource reported on the La Negra structure by Coeur d’Alene and Mirasol Resources on the Joaquin property. Highlights from the La Negra structure drilling include: RD0020A - 3.8 m (12.5 feet (“ft”)) at 2,154 grams per tonne (“g/t”) silver + 3.34 g/t gold (2,321 g/t silver equivalent*), including 0.95 m (3.1 ft) at 8,516 g/t silver + 9.40 g/t gold (8,986 g/t silver equivalent*) and RD0026- 5.0 m (16.4 ft) at 236 g/t silver + 0.39 g/t gold (256 g/t silver equivalent*), including 3.86 m (12.7 ft) at 300 g/t silver + 0.42 g/t gold (321 g/t silver equivalent*). On the La Marocha structure to the west drilling intersected: RD0032- 8.0 m (26.2 ft) at 227 g/t silver + 0.48 g/t gold (251 g/t silver equivalent*), including 1 m (3.3 ft) at 856 g/t silver + 2.80 g/t gold (996 g/t silver equivalent*). Step back drilling on the La Negra mineralized body is scheduled. To the far southeast on that structure drilling intersected broad zones with elevated silver-gold values but with a higher gold to silver ratio that suggests the influence of a separate zone further to the southeast. Hole RD0032 intersected one of the best intervals to date from the La Marocha structure, yet a fence of holes drilled 160 meters to the southeast failed to intersect significant mineralization. Further work is required to investigate alternatives for extensions to that mineralization. Click to see a figure showing a plan view of the seasons drilling and visual comparison of the mineralization intersected there with that intersected on the La Negra and La Morocha structures on the adjacent Coeur–Mirasol Joaquin Project. Glen van Kerkvoort, Extorre’s Chief Geologist commented “We are very pleased with the results from this being our first drill campaign on the Renaldo Area. Our aim for the forthcoming drilling season in October is to define the limits of mineralization identified to date and to test additional targets defined by prospecting. It will be important for us to establish the ultimate potential of the property, not just the immediate potential of the Renaldo Area discovery. “Extorre began to assemble its Santa Cruz Province land package in 2003 and has promising discoveries on our Puntudo and Falcon projects. The primary focus of the Company continues to be at Cerro Moro but given the technical depth of our exploration team we will continue to explore our regional projects for the next high grade gold-silver discovery.” Drilling results from the Renaldo Prospect (at a 25.0 g/t silver equivalent* cut-off grade): Drill Hole From (m) To (m) Width (m) Silver (g/t) Gold (g/t) Silver Equivalents* (g/t) Silver Equivalents* (oz/ton) RD0012 No significant result RD0013 No significant result RD0014 34 37 RD0016 19 29 RD0016 13 45 including 13 60 RD0016 8 61 including 11 and 8 RD0016 3 45 including 3 59 RD0016 2 25 RD0016 6 54 RD0020A 5 59 RD0020A 25 28 RD0020A 39 53 including 90 94 RD0020A including which includes RD0020A 34 34 RD0021 1 33 RD0021 17 35 including 24 68 RD0021 42 65 RD0021 3 47 RD0022 6 43 including 6 64 RD0022 10 93 RD0022 0 45 RD0022 3 35 including 1 RD0023 11 33 RD0023 22 27 RD0023 25 39 RD0023 14 38 including 14 79 and 5 63 RD0023 4 RD0023 2 34 RD0023 40 42 RD0023 8 84 including 7 RD0024 12 RD0024 60 61 including 86 87 2 Drill Hole From (m) To (m) Width (m) Silver (g/t) Gold (g/t) Silver Equivalents* (g/t) Silver Equivalents* (oz/ton) RD0025 38 including 81 and 39 73 and 34 RD0025 25 27 RD0026 23 27 RD0026 including RD0026 39 45 RD0026 42 42 RD0026 26 30 RD0026 10 39 RD0026 17 25 RD0026 19 30 RD0027 57 64 including 98 RD0028 24 30 RD0028 27 30 including 52 54 RD0028 31 59 including 72 RD0028 34 68 including 56 RD0028 4 38 RD0028 31 47 RD0028 16 38 RD0028 10 25 RD0028 4 26 RD0029 No significant result RD0031 99 including RD0031 10 29 including 10 54 RD0031 5 26 RD0031 17 30 RD0032 6 52 including 6 56 RD0032 10 RD0032 31 68 including 44 RD0032 32 87 including 46 RD0032 14 44 RD0032 6 33 including 5 52 RD0032 10 38 including 14 78 RD0032 39 42 RD0032 including which includes 3 Drill Hole From (m) To (m) Width (m) Silver (g/t) Gold (g/t) Silver Equivalents* (g/t) Silver Equivalents* (oz/ton) RD0033 4 83 RD0033 9 55 RD0033 8 89 including 8 RD0033 4 64 including 6 66 and 3 and 2 RD0033 2 61 RD0033 7 73 including 5 RD0035 0 65 RD0036 0 94 RD0037 7 including 8 and 5 66 RD0037 6 34 RD0037 4 40 RD0038 0 41 * Silver equivalent grade is calculated by multiplying the gold assay result by 50, adding it to the silver value and assuming 100% metallurgical recovery. Quality Control and Assurance Drill widths presented in the table above are drill intersection widths and may not represent the true widths of mineralization. Assay results presented above are preliminary with no cutting of high grades. All diamond drill core samples are split on regular metre intervals or on geological contacts and represent sawn half HQ-size core. Samples were prepared at the Acme Analytical Laboratories (“Acme Labs”) preparation facility on-site at Cerro Moro (managed and staffed by Acme Labs), and assayed by fire assay (50 gram charge) at the Acme Labs laboratory in Chile, an ISO-9001:2000 certified laboratory. Check assaying of all samples assaying greater than 1.0 g/t gold is completed by Acme Labs. Samples returning greater than 10 g/t gold and/or greater than 100 g/t silver are assayed using gravimetric analyses. Standard and blank samples are used throughout the sample sequence as checks for the diamond drilling reported in this release. Glen van Kerkvoort, Extorre’s Chief Geologist and a “qualified person” within the definition of that term in National Instrument (“NI”) 43-101, Standards of Disclosure for Mineral Projects, has supervised the preparation of the technical information contained in this news release. About Extorre The Company anticipates the release of the next 24 drill holes for the Zoe discovery within two weeks, Extorre is a Canadian public company listed on the Toronto and NYSE Amex Exchanges (symbol XG). Extorre’s assets comprise $42 million in cash, the Cerro Morro, Puntudo and Don Sixto projects, and other mineral exploration properties in Argentina. On August 4, 2011 Extorre announced the results of the second Preliminary Economic Assessment (“PEA-2”) for a potential future mine development at Cerro Moro.”PEA-2” was based on an interim (April, 2011) NI 43-101 compliant mineral resource estimate for Cerro Moro, and contemplated a 1,000 tonne per day mining and ore processing operation and the production of 494,700 ounces of gold and 26.6 million ounces of silver over a mine life of 8.25 years. The NPVo for the project is $581 million and the pre-tax IRR is 89.3% for a mine producing an average of 206,300 ounces gold equivalent per year for the first 3 years at a cash cost 4 of $US236/ounce gold equivalent.Exploration with 6 rigs is continuing with an objective of expanding resources considerably. The NI 43-101 compliant resources are reported as follows: Indicated Category: 443,000 oz. gold + 24.2 million oz. silver (927,000 oz. gold equivalent**), plus Inferred Category: 178,000 oz. gold + 10.90 million oz. silver (396,000 oz. gold equivalent**) Click here for a link to the National Instrument 43-101 compliant report. The Company expects to release an updated resource statement in Q4-2011 that includes the new Zoe discovery and other deposits at Cerro Moro. That resource statement will lead to a revised economic assessment and a revision to the existing Environmental Impact Assessment. The Province of Santa Cruz formally approved the initial Cerro Moro Environmental Impact Assessment on May 17, 2011. That approval related to the development of a 750 tonne per day mining and ore processing operation at Cerro Moro as presented to the Province in September 2010. You are invited to visit the Extorre web site at www.extorre.com. ** Gold equivalent ounces are calculated by dividing silver ounces by 50 and adding this figure to gold ounces. EXTORRE GOLD MINES LIMITED Eric Roth President and CEO extorre@extorre.com Suite 1660, 999 West Hastings St. Vancouver, BC CanadaV6C 2W2 For further information, please contact: Rob Grey, VP Corporate Communications Tel: 604.681.9512Fax: 604.688.9532 Toll-free: 1.888.688.9512 Safe Harbour Statement – This news release contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, including our belief as to the extent and timing of its drilling programs, various studies including the PFS, and the Environmental Impact Assessment, and exploration results, the potential tonnage, grades and content of deposits, timing, establishment and extent of resources estimates, potential production from and viability of its properties, production costs and permitting submission and timing. These forward-looking statements are made as of the date of this news release. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the future circumstances, outcomes or results anticipated in or implied by such forward-looking statements will occur or that plans, intentions or expectations upon which the forward-looking statements are based will occur. While we have based these forward-looking statements on our expectations about future events as at the date that such statements were prepared, the statements are not a guarantee that such future events will occur and are subject to risks, uncertainties, assumptions and other factors which could cause events or outcomes to differ materially from those expressed or implied by such forward-looking statements. Such factors and assumptions include, among others, the effects of general economic conditions, the price of gold and silver, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations and misjudgments in the course of preparing forward-looking information. In addition, there are known and unknown risk factors which could cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by the forward-looking statements. Known risk factors include risks associated with project development; the need for additional financing; operational risks associated with mining and mineral processing; fluctuations in metal prices; title matters; uncertainties and risks related to carrying on business in foreign countries; environmental liability claims and insurance; reliance on key personnel; the potential for conflicts of interest among certain of our officers, directors or promoters of with certain other projects; the absence of dividends; currency fluctuations; competition; dilution; the volatility of the our common share price and volume; tax consequences to U.S. investors; and other risks and uncertainties, including those relating to the Cerro Moro project and general risks associated with the mineral exploration and development industry described in our financial statements and MD&A for the fiscal period ended December 31, 2010 filed with the Canadian Securities Administrators and available at www.sedar.com. Although we have attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. We are under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. 5 Cautionary Note to United States Investors - The information contained herein and incorporated by reference herein has been prepared in accordance with the requirements of Canadian securities laws, which differ from the requirements of United States securities laws. In particular, the term “resource” does not equate to the term “reserve”. The Securities Exchange Commission’s (the “SEC”) disclosure standards normally do not permit the inclusion of information concerning “measured mineral resources”, “indicated mineral resources” or “inferred mineral resources” or other descriptions of the amount of mineralization in mineral deposits that do not constitute “reserves” by SEC standards, unless such information is required to be disclosed by the law of the Company’s jurisdiction of incorporation or of a jurisdiction in which its securities are traded. U.S. investors should also understand that “inferred mineral resources” have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility. Disclosure of “contained ounces” is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in place tonnage and grade without reference to unit measures. NEITHER THE TSX NOR ITS REGULATION SERVICES PROVIDER (AS THAT TERM IS DEFINED IN THE POLICIES OF THE TSX EXCHANGE) ACCEPTS RESPONSIBILITY FOR THE ADEQUACY OR ACCURACY OF THIS NEWS RELEASE 6
